Citation Nr: 1509617	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  04-11 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg length discrepancy (LLD).

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a right hip injury, to include pelvic disability.

3.  Entitlement to an increased initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 2003 and September 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which addressed the first three issues as listed on the title page of this decision.  The appeal was Remanded in April 2007.  

During the pendency of the Remand, the RO issued a March 2012 rating decision that denied entitlement to TDIU.  That denial is also properly before the Board at this time.  

The Veteran testified before the RO in June 2005.   The transcript of that hearing is associated with the electronic (eFolder) claims file.  The claims file, which is wholly electronic (Virtual VA and eFolder documents on the VBMS system), has been reviewed in preparation for this decision.

The Board apologizes for the delay in the full adjudication of this case. 




FINDINGS OF FACT

1.  The Veteran's right leg length discrepancy, if congenital, was asymptomatic prior to an injury in service.  

2.  The Veteran's PTSD has been manifested by reduced reliability and productivity, but not by deficiencies in judgment or thinking, suicidal or homicidal ideation, obsessional rituals, near-continuous panic, spatial disorientation, psychosis, delusions, visual or auditory hallucinations, or other more serious symptoms, and the Veteran's symptoms have remained stable, without mental health treatment or medications, since 2007.

3.  The clinical evidence establishes that the Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg length discrepancy are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from claims submitted in 2002 and thereafter.

1.  Claim for service connection for a right leg length discrepancy

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Statutory provisions governing definitions of "chronic" disease do not include leg length discrepancy, so those provisions are not applicable to this claim.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  

In addition, service connection may also be established on a secondary basis where this is any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448. 

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, unless the government rebuts the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the pre-existing condition.  38 U.S.C. §§ 1111, 1153; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004),

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board notes that, currently, where service connection is based on aggravation in active service, the rating is for the degree of disability over and above the degree of disability existing at the time of entrance into active service, deducting from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service.  38 C.F.R. § 3.22.  However, this provision was not in effect when the Veteran submitted the claims on appeal.

In its April 2007 Remand, the Board directed that medical opinion be obtained to determine whether the service-connected pelvic injury aggravated leg length discrepancy determined to be congenital.  The examiner who conducted July 2007 VA examination noted the Veteran's report of a tank accident, in which he was caught in and pinned by a tank turret, bruising his right hip and pelvis.  The examiner noted that the Veteran's leg length discrepancy, if present prior to the accident, was entirely asymptomatic.  The examiner concluded that he agreed with a prior opinion of JP, MD, who had earlier opined that the episode of tank turret trauma initiated pathomechanics "that persist until today through pelvic asymmetry and leg length discrepancy."  The examiner opined that the accident described "was sufficient to induce skeletal and soft tissue trauma that is now chronic and remains symptomatic with prolonged standing and walking."  

The examiner who provided the report of an August 2007 VA examination opined that the Veteran had a pre-existing congenital defect of a leg length discrepancy of the right leg, which was shorter by 2 centimeters, with a mild pelvic tilt to the right side and a scoliosis over the thoracic lumbar area.  The examiner opined that the tank accident more likely than not aggravated mild pelvic tilt, causing persistent pain over the pelvic area.  

The RO concluded that the medical evidence established that a leg length discrepancy was present prior to the Veteran's injury in service.  The RO further concluded that the injury did not cause either leg to lengthen or shorten, so service connection for a leg length discrepancy was not warranted.  The Board does not agree with the denial of service connection for the leg length discrepancy.  The medical evidence establishes that, following the service-connected hip injury, the Veteran's leg length discrepancy became symptomatic, where, previous to the injury, the leg length discrepancy was asymptotic, if present.  The VA examiners explained that, although the length of the Veteran's right leg did not change, the mechanics of use of the leg changed, making the leg length discrepancy symptomatic and effectively increasing the pre-existing disorder permanently.  

The Board observes that service connection has been granted for the hip injury, and notes, as further discussed below, that the disability due to the hip injury is rated based on limitation of motion of the hip.  However, the Veteran must now use an insert in the shoe of his shorter leg, and has manifested chronic back pain ever since the hip injury in service, even prior to diagnosis of any degenerative joint disease of the back.  The criteria for service connection based on aggravation are met.




2.  Claim for initial evaluation in excess of 50 percent for PTSD

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  

A rating that is assigned with a grant of service connection, such as the case in this appeal, must take into account all evidence of the nature and severity of the disability from the effective date of service connection.  Thus, the rating might be a "staged" rating, that is, one comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation for the disability at issue requires consideration of staged ratings.

Criteria for evaluating PTSD
The Veteran's psychiatric disability is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  A GAF score from 51 to 60 reflects moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

The examiner who conducted VA psychiatric examination in September 2014 assigned two diagnoses, PTSD and somatic symptom disorder (formerly known as mood disorder, NOS, secondary to a general medical condition).  The Veteran reported that he was not receiving any mental health treatment outside of the VA.  VA treatment records establish that the Veteran has not received VA outpatient treatment for PTSD since 2007.  The Veteran also reported that he stopped taking medications for PTSD in about 2007 because of side effects.  

The examiner described the Veteran as clean and appropriately dressed alert, oriented, and cooperative.  His psychomotor activity was within normal limits.  His speech rate, volume, and tone were unremarkable, and communication was good.  His thought process and thought content were unremarkable.  There were no signs of delusions or hallucinations.  He denied suicidal or homicidal ideation, plan, or intent.  There was no inappropriate behavior during the evaluation.

The examiner noted that Social Security Administration (SSA) records reflect that the Veteran was awarded disability (SSDI) supplemental income based on curvature of the spine and affective disorder, but not PTSD.  The SSDI records state that the Veteran "suffers from depression" although he believes he has PTSD due to the tank injury while in service.  The VA examination included review of GAF scores assigned during the pendency of the appeal.  However, since the Veteran had not obtained mental health treatment since 2007, the GAF score of 55-59 assigned by the SSA examiner in 2004 was the most recent GAF score of record.  A VA primary care provider who treated the Veteran in 2013 noted that the Veteran's PTSD symptoms had improved, so he discontinued treatment.  The examiner who conducted the 2014 examination concluded that the Veteran's PTSD symptoms were stable without treatment, 

The criteria for a 70 percent or 100 percent rating have not been met for any part of the rating period on appeal.  Specifically, the evidence demonstrates that the veteran has remained independent in his self-care throughout the appeal period.  The veteran lives alone.  This supports a 50 percent evaluation, since it tends to support a finding that the Veteran has difficulty forming and maintaining effective relationships.  However, the Veteran reports a "great" relationship with his five-year-old daughter, which is inconsistent with "inability to establishes and maintain relationship," as required for a 70 percent rating.  The Veteran also reported frequent contacts with two of his three brothers.  The Veteran reported that he did not get into altercations with others.  He denied homicidal or suicidal thoughts.  The facts establish that the Veteran is no a danger to himself or others.  There is no evidence that the veteran has had unprovoked irritability with periods of violence.  

There is no evidence that the Veteran is intermittently unable to communicate verbally, that he is spatially disoriented, or that he neglects his personal hygiene or grooming.  The evidence establishes that the Veteran has not manifested auditory or visual hallucinations.  He does not have gross impairment in thought processes.  He has not met any criterion for a 70 percent rating, or for a total (100 percent) rating, during the pendency of this claim.  In addition, the Veteran's prior substance abuse has remained in remission since he initially sought treatment for PTSD in 2002.  

In this regard, it is important for the appellant to understand that the 50 percent rating assigned herein acknowledges significant problems.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness.  If the Veteran had mild symptoms, or symptoms of lesser impact or duration, there would not be a basis to assign a 50 percent evaluation for the psychiatric disability throughout the duration of the pendency of this appeal.  The critical question in this case, however, is whether the problems the Veteran has manifested meet the criteria for an initial evaluation in excess of 50 percent at any time during the pendency of this appeal.  The evidence does not establish that such symptoms have been present at any time.  

Extraschedular consideration

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria.  Nevertheless, as further discussed below, the Board finds that the Veteran's service-connected disabilities, in total, result in unemployability.  The favorable resolution of the claim for TDIU is, in effect, a recognition that the Veteran's service-connected disabilities, as a whole, result in greater impairment than the schedular ratings alone reflect.  This decision is, in effect, a determination that an extraschedular rating is warranted.  Therefore, further discussion of an extraschedular rating for PTSD is not required.

3.  Claim for TDIU

In January 2015, the Veteran provided an expert opinion from a private vocational expert, WTC.  WTC noted that the Veteran worked as a security guard.  WTC opined that such employment was a semiskilled job with light physical demand.  He further opined that the job skills the Veteran has as a security guard were not transferrable to jobs performed at a lighter level of physical demand.  

The expert explained that, although the VA examination characterized the Veteran's occupational impairment due to PTSD as "mild" to "moderate," the fact that the Veteran had irritable behavior, angry outbursts, problems with concentration, impairment of sleep, and difficulty establishing effective work relationships would preclude the Veteran from working in the very few jobs that the Veteran had the eduction and skills to perform at the minimal activity level required by the Veteran's hip injury residuals.  WTC opined that there were no jobs in the local or national economy that the Veteran would actually be able to perform.

The Board finds WTC's explanation of the Veteran's industrial impairments persuasive and well-reasoned.  The Board finds that WTC's opinion that, even though the Veteran has mild to moderate impairment due PTSD, the nature of those impairments, together with the physical activities precluded by the hip injury, effective results in individual unemployability for the Veteran.  The favorable evidence is more persuasive than the unfavorable evidence.  The criteria for TDIU are met, and claim may be granted.  

Duties to assist and notify

As the claims for service connection for leg length discrepancy and for TDIU have been decided in the Veteran's favor, no further discussion of notice or of duty to assist the Veteran is required as to either of those claims.  

Here, the Veteran is challenging an initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  The notice that was provided to the Veteran before adjudication of the claim for service connection for PTSD must be considered legally sufficient, since the claim was granted, and VA's duty to notify in this case has been satisfied.  

As to the duty to assist, the Veteran's service treatment records and current VA treatment records were obtained.  SSA records were obtained.  VA examination was afforded to the Veteran.  The Veteran reported his history, and a complete psychiatric examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran reported that he was not obtaining treatment for a psychiatric disorder from any provider at the current time, so there are no additional records which might be relevant.  

An individual who chairs a hearing before VA has a duty to fully explain the issues to the Veteran, and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  During the 2005 hearing, the Veteran's testimony and the questions from the hearing officer focused on the elements necessary to substantiate the claims which were at that time before the hearing officer, some of which remain on appeal at this time.  Each duty to the Veteran outlined in Bryant was met during the 2005 personal hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

ORDER

The claim of entitlement to service connection for a right leg length discrepancy is granted, subject to law and regulations governing the effective date of an award of compensation.  

The claim for an increased initial evaluation in excess of 50 percent for PTSD is denied.

The claim for TDIU is granted, subject to law and regulations governing the effective date of an award of compensation.  


REMAND

In his October 2002 claim, the Veteran's representative described the Veteran's claims, stating, "Specifically, the [V]eteran is claiming entitlement to service connection for pelvis and leg conditions."  In its April 2007 decision, the Board Remanded claims for service connection for pelvis injury, hip injury, and right leg length discrepancy.  When the RO granted service connection for "residuals, right hip injury," in 2009, the RO stated that the disability for which service connection was granted was "also claimed as pelvis injury."  

It is not clear to the Board that the Veteran intended to limit his claim for pelvic disability to right hip loss of motion and right leg length discrepancy only.  The Board notes that the clinical evidence reflects that the Veteran has essentially the same limitation of motion in the left hip as in the right hip.  

The Veteran should be asked to clarify whether he intended to limit the claim for service connection for a pelvic disability to decreased motion of the right hip.  If the Veteran did not intend the claim for "pelvic" disability to be limited to only right-sided hip disability, the RO should obtain additional medical evidence to determine whether the Veteran's service-connected hip injury resulted in pelvic disability residuals other than of limitation of motion of the right hip, in light of the Board's decision also granting service connection for right leg length discrepancy.  After the additional medical development is conducted, the claim for an evaluation in excess of 20 percent for residuals of right hip injury, also claimed as pelvis disability, should be readjudicated.    

In any event, in light of the decision above, the Veteran, in consultation with his represented, may wish to withdraw all claims. 

Accordingly, the case is REMANDED for the following action:

1.  After the RO assigns a rating for the service-connected right leg length discrepancy, the Veteran should be asked to clarify whether claimed "pelvic disability" is manifested by any symptom not included in the ratings for right hip injury and leg length discrepancy.  

2.  If the Veteran contends that he has a "pelvic disability" that is not encompasses in the service-connected right hip and right leg length discrepancy evaluations, the Veteran should be afforded VA examination to determine whether there is any objective symptom due to the pelvic injury in service other than symptoms compensated as right hip and right leg length discrepancy residuals.  The examiner should explain why no other symptoms are attributable to hip injury or leg length discrepancy, if the opinion is unfavorable to the Veteran, and should address the etiology of reduced motion of the left hip.  

3.  If the claim for an increased initial evaluation in excess of 20 percent for right hip (pelvic) disability is not granted to the Veteran's satisfaction, the claim should be returned to the Board after compliance with requisite appellate procedures, including notice to the Veteran and his representative, and time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


